Case: 13-1676      Document: 52      Page: 1     Filed: 03/18/2014




                NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                    ______________________

        DYNETIX DESIGN SOLUTIONS, INC.,
          A CALIFORNIA CORPORATION,
                Plaintiff-Appellant,

                                v.

  SYNOPSYS, INC., A DELAWARE CORPORATION,
               Defendant-Appellee,

                               AND

                  INTEL CORPORATION,
                         Intervenor.
                   ______________________

                          2013-1676
                    ______________________

    Appeal from the United States District Court for the
 Northern District of California in No. 5:11-cv-05973-PSG,
 Magistrate Judge Paul S. Grewal.
                 ______________________

                        ON MOTION
                    ______________________

                           ORDER
     Dynetix Design Solutions, Inc., Synopsys, Inc., and
 Intel Corporation jointly move to voluntarily dismiss this
Case: 13-1676      Document: 52      Page: 2     Filed: 03/18/2014



 2                  DYNETIX DESIGN SOLUTIONS     v. SYNOPSYS, INC.



 appeal pursuant to Federal Rules of Appellate Procedure
 42(b).
       Upon consideration thereof,
       IT IS ORDERED THAT:
    (1) The motion to dismiss the appeal is granted. The
 appeal is dismissed.
       (2) Each side shall bear its own costs.
       (3) All other pending motions are denied as moot.


                                       FOR THE COURT

                                       /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court


 s27


 ISSUED AS A MANDATE: March 18, 2014